Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the features of Claim 11. Specifically, while references like Sasaki and Richards teach using a controller to calculate optimal state quantities to make a solution to an evaluation function (see Figures 2 – 4 of Richards), these references do not teach or suggest the specific evaluation function recited in Claim 11. Nor would a solution of said evaluation function be considered obvious to one of ordinary skill in the art in the context/application of the rest of the structure of Claim 11 without improper hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, September 6, 2021